Case: 17-41015      Document: 00514627159         Page: 1    Date Filed: 09/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-41015                                FILED
                                 Conference Calendar                     September 4, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OMAR VAZQUEZ-AVENDANO, also known as El Toro,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:16-CR-876-11


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Omar Vazquez-Avendano has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).     Vazquez-Avendano has filed a response.               The record is not
sufficiently developed to allow us to make a fair evaluation of Vazquez-
Avendano’s claim of ineffective assistance of counsel; we therefore decline to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41015    Document: 00514627159    Page: 2   Date Filed: 09/04/2018


                                No. 17-41015

consider the claim without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014). We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Vazquez-
Avendano’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Vazquez-Avendano’s motion asking the court to order counsel to brief the
issues raised in his response, to vacate his conviction and sentence, and to
remand to the district court is DENIED.




                                      2